Order entered October 29, 2015




                                               In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00036-CV

  LANDAMERICA COMMONWEALTH TITLE COMPANY, FIDELITY NATIONAL
    TITLE GROUP, INC., FIDELITY NATIONAL FINANCIAL, AND FIDELITY
        NATIONAL PROPERTY OR CASUALTY INSURANCE, Appellants

                                                V.

  MICHAEL WIDO, DONALD WARREN, CAROLYN SUE WARREN, STERLING
TRUST COMPANY, CUSTODIAN FBO DONALD WARREN IRA, 56% OR $62,503.13,
AND STERLING TRUST COMPANY, CUSTODIAN FBO CAROLYN SUE WARREN
                  IRA 43.5% OR $48,121.87, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-09-17536

                                           ORDER
       Before the Court is (1) appellees’ September 14, 2015 motion for rehearing; (2)

appellants’ September 29, 2015 motion for rehearing; and (3) appellants’ October 13, 2015

response to appellees’ motion for rehearing.

       The Court DENIES appellees’ September 14, 2015 motion for rehearing.

       Also, the Court DENIES appellants’ September 29, 215 motion for rehearing.

                                                        /s/   DOUGLAS S. LANG
                                                              JUSTICE